DETAILED ACTION
Summary
Claims 30-57 are pending in the application. Claims 30-57 are rejected under 35 USC 112(a). Claims 30-57 are rejected under 35 USC 112(b). Claims 30-57 are rejected under 35 USC 103. Claims 30-34, 38, and 48 are provisionally rejected under statutory double patenting. Claims 35-37, 39, 43-44, 46-47, 49, and 56-57 are provisionally rejected under non-statutory double patenting.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the probe having an optical guide with dispersion zones, described in claims 30-34 and in the specification (Pg.  9-10, lines 25-9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figure 2 has no reference numbers and is not described in the Specification. It is not clear what Figure 2 is, or how it is related to the invention.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 30, 35, 38, 47-48, 50, 52, 53, and 55 objected to because of the following informalities:
Claim 30 recites “the body” in line 2. It should recite “a body”.
Claim 30 recites “dispersion detecting means of dispersion of said luminous flux”. This is awkward. The claim appears to be attempting to invoke 112(f), and should recite “dispersion detecting means for detecting dispersion of said luminous flux”.
Claim 35 recites “said reflective wall” in line 4. It should recites “said reflecting wall”.
Claim 38 recites “an operator body portion” in line 2. It should recite “a body portion of the operator”.
Claim 47 recites “the internal tissues” in line 2. It should recite “internal tissues”.
Claim 48 recites “the body” in line 2. It should recite “a body”.
Claim 48 recites “the internal state” in line 8. It should recite “an internal state”.
Claim 50 recites “the step of” in line 1. It should recite “a step of”.
Claim 52 recites “the physical position of the second marker” in line 5. It should recite “a position of the second physical marker”.
Claim 53 recites “a 3D representation” in line 5. It should recite “a three-dimensional (3D) representation”.
Claim 55 recites “the step of” in line 1. It should recite “a step of”.
Claim 55 recites “the same patient” in line 4. This is redundant. It should recite “the patient”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“Special detection means for determination of a spatial position of said viewer” in claims 30 and 48 invokes 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description on restates the function associated with the means plus function limitation, and “merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239” (MPEP 2181(IV)).

An outer surface detecting means of the body in claims 40 and 50 is being interpreted as invoking 112(f). A review of the specification shows the “outer surface detecting means” should be interpreted as a camera or stereoscopic camera (See Pg. 11, lines 2-5).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-57 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
Claim 30 recites “special detection means for determination of a spatial position of said viewer” and “dispersion detection means of dispersion of said luminous flux”, which both invoke an 112f interpretation. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description only restates the function associated with the means plus function limitation and “merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239. It follows therefore that such a mere restatement of function in the specification without more description of the means that accomplish the function would also likely fail to provide adequate written description under section 112(a) or pre-AIA  section 112, first paragraph” (MPEP 2181(IV)). The specification does not provide the structure to support the 112(f) invocation, and therefore the limitations lack written description support.
Claim 48 recites “special detection means for determination of a spatial position of said viewer” and “dispersion detection means of dispersion of said luminous flux”, which both invoke an 112f interpretation. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description only restates the function associated with the means plus function limitation and “merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239. It follows therefore that such a mere restatement of function in the specification without more description of the means that accomplish the function would also likely fail to provide adequate written description under section 112(a) or pre-AIA  section 112, first paragraph” (MPEP 2181(IV)). The specification does not provide the structure to support the 112(f) invocation, and therefore the limitations lack written description support.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-57 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites “the internal portion of the body” in line 13. It is not clear if this is referring to “at least one internal portion of the body”, or a specific one of the “at least one internal portion of the body”. Clarification is required. For the purposes of examination, the former definition will be used.
Claims 30 and 48 recites the limitation “special position detection means”. Claim limitation “special position detection means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description merely restates the function, which is not enough to provide structure for performing the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 30 and 48 recites the limitation “dispersion detection means of dispersion of said luminous flux”. Claim limitation “special position detection means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description merely restates the function, which is not enough to provide 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 31 recites “said optical guide” in lines 2-3. It is not clear if this is referring to “at least one optical guide”, or a specific one of the “at least one optical guide”. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 35 recites the limitation "said laser source" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as referring to a light source.

Claim 40 recites “the outer surface of the internal portion of the body”. It is not clear if this is referring to the same outer surface same “outer surface” set forth in claim 39, or if this is setting forth a new outer surface. Clarification is required. For the purposes of examination the former definition will be used.
Claim 40 recites “the internal portion of the body” in line 3. It is not clear if this is referring to “at least one internal portion of the body”, or a specific one of the “at least one internal portion of the body”. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 48 recite “said at least an internal portion of the body of the patient” lines 12-13. It is not clear if “an internal portion” is referring to “an inter
Claim 48 recites the limitation "the performed intervention" in line 13.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as “a performed intervention”.
Claim 48 recites “the internal portion of the body” in lines 15-16. It is not clear if this is referring to “at least one internal portion of the body”, or a specific one of the “at least one internal portion of the body”. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 48 recites “the image of said probe” in line 20. However, the image was set forth of only being of “the internal state of said at least an internal portion of the body of the patient”. It is not clear whether the image includes the probe, or the claim is referring to a different image which contains the probe. Clarification is required.
Claim 49 recites the limitation "further comprising the step of obtaining said multiple information data relating to the internal state of the body" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if this is meant to limit the step of “receiving multiple information data” 
Claim 50 recites the limitation "the outer surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as reciting “an outer surface”.
Claim 50 recites “arranging outer surface detecting means of the outer surface of the body of the patient connected with the control unit”. It is not clear whether the outer surface detecting means are connected with the control unit, or the body of the patient is connected with the control unit. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 51 recites the limitation "said step of providing outer surface detecting means" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as stating “said step of arranging outer surface detecting means”.
Claim 51 recites the limitation "the dynamic positioning" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as stating “dynamic positioning”.
Claim 51 recites “multiple information data” in line 5-6. It is not clear if this is referring to multiple information data set forth in claim 48, or if this is setting forth new multiple information data. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 51 recites the limitation "the first virtual markers" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as stating “virtual markers”.
Claim 52 recites the limitation "said step of providing outer surface detecting means" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as stating “said step of arranging outer surface detecting means”.
Claim 53 recites “a 3D representation is performed”. It is not clear what this means, or how a representation could be performed. Clarification is required. For the purposes of examination, the claim will be interpreted as the representation being displayed.

Claim 53 recites “an image” in line 7. It is not clear if this is referring to the same image as set forth in claim 48, or if this is setting forth a new image. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 53 recites the limitation "the at least one internal portion" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as referring to the at least an internal position set forth in claim 48.
Claim 54 recites “a 3D representation is performed”. It is not clear what this means, or how a representation could be performed. Clarification is required. For the purposes of examination, the claim will be interpreted as the representation being displayed.
Claim 54 recites “the rest of the volume”. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as stating the pathology being separate from a rest of a volume.
Claim 54 recites the limitation "the at least one internal portion".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as referring to the at least an internal position set forth in claim 48.
All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 30-34, 37-40, 43-44, 48-50, and 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over Sauer et al. (U.S PGPub 2005/0203380) in view of Hannaford et al. (U.S Patent 9,538,962 B1) in view of Imam (U.S PGPub 2008/0194973 A1).
Regarding Claim 30, Sauer teaches a navigation, tracking and guiding system for positioning of operatory instruments within the body of a patient (Abstract), the system comprising: 

a viewer (Fig. 1, 10) configured for an operator to see at least one internal portion of the body of the patient through said viewer (Fig. 5, 58) [0035] ([0003] specifies the imaging modality is of an internal portion of the body); and 
special position (Fig. 1, 11) detecting means for determination of a spatial position of said viewer [0023]+[0026], 
said control unit being configured to project on said viewer an image of the internal state of said at least one internal portion of the body of the patient (Fig. 5, 58) [0035], said image being obtained by processing said multiple information data on the basis of said spatial position of said viewer [0030]+[0035] (the image is generated by the registration (i.e. the relative position) of the viewer relative to the MR system/patient body), 
the system further comprising a probe associated to an operatory instrument and insertable within the internal portion of the body of the patient [0022]+[0027], said control unit being further configured to project on said viewer the image of said probe (Fig. 5, 58) based on the identified spatial arrangement [0035].
Sauer fails to explicitly teach that the image is projected onto the viewer. 
Hannaford teaches a head mounted device for use during surgeries (Abstract). This system projects operative images onto the lens of the head mounted device (Col 4, lines 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the method of displaying images of Sauer to project the images, as taught by Hannaford, as the substitution for one known display method with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of projecting the images in the HMD are reasonably predictable.
While Sauer teaches tracking and displaying a probe on the image [0035], Sauer fails to explicitly said probe comprising i) at least one optical guide having dispersion zones of a luminous flux generated 
Imam teaches a method for tracking an instrument in the body (Abstract). This system contains at least one optical guide (Fig. 10a+10b) having dispersion zones (Fig. 10a+10b, 722a-c) of a luminous flux generated inside said optical guide [0100]. This system further contains a dispersion detecting means of dispersion of said luminous flux [0072] in order to identify a spatial arrangement of the probe when it is inserted into the body [0099] (the light is used to determine the position of the catheter, so if a detector is used the detector will also determine the spatial arrangement of the probe).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to track the probe using an optical guide with dispersion zones, as taught by Imam, as this allows for the positioning of catheters without the need for x-rays, thereby reducing the radiation applied to the patient and increasing the safety of the procedure, as recognized by Imam [0006].
Regarding Claim 31, the combination of references teaches the invention substantially as claimed. The combination of Sauer and Hannaford fails to explicitly teach wherein said dispersion zones are defined by first dispersion zones arranged in sequence along at least one portion of said optical guide.
Imam further teaches wherein said dispersion zones are defined by first dispersion zones arranged in sequence along at least one portion of said optical guide (Fig. 10b, 722a-c are in sequence) [0100].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to track the probe using an optical guide with dispersion zones, as taught by Imam, as this allows for the positioning of catheters without the need for x-rays, thereby reducing the radiation applied to the patient and increasing the safety of the procedure, as recognized by Imam [0006].
Regarding Claim 32, the combination of references teaches the invention substantially as claimed. The combination of Sauer and Hannaford fails to explicitly teach herein said dispersion zones are further defined by second dispersion zones arranged in sequence along at least a portion of said 
Imam further teaches wherein said dispersion zones are further defined by second dispersion zones arranged in sequence along at least a portion of said optical guide and arranged radially in a staggered configuration with respect to a central axis of said at least one optical guide. (Fig. 10b, 722a can be considered a first dispersion zone, 722b or 722c can be considered second dispersion zone, and they are clearly radially spaced) [0100].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to track the probe using an optical guide with radially space dispersion zones, as taught by Imam, as this allows for the positioning of catheters without the need for x-rays, thereby reducing the radiation applied to the patient and increasing the safety of the procedure, as recognized by Imam [0006].
Regarding Claim 33, the combination of references teaches the invention substantially as claimed. The combination of Sauer and Hannaford fails to explicitly teach wherein said second dispersion zones are disposed at an angle of 90 with respect to said first dispersion zones, said angle being measured with respect to a central axis of said at least one optical guide.
Imam further teaches that the dispersion zones are disposed at an angle with respect to a central axis [0100]. While Imam teaches that the angle could be 120 degrees, Imam goes on to teach “Of course the spacing shown is only one possibility” [0100]. Therefore, it would have been obvious to one of ordinary skill in the art to modify the location of the dispersion zones to be only 90 degrees, as this is a mere rearrangement of parts. The operation of the device would not be changed, and, as recognized by Imam, the exact location of the dispersion zones is an obvious design choice (MPEP 2144.04(VI)(C)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to track the probe using an optical guide with radially space dispersion zones, as taught by Imam, as this allows for the positioning of catheters without the need for x-rays, thereby reducing the radiation applied to the patient and increasing the safety of the procedure, as recognized by Imam [0006].

Imam further teaches that a second optical fiber can be used in the working lumen of the catheter and extends the entire length of the catheter (which implies the fibers are parallel) [0081]. One of the fibers is leaky (i.e. first and second dispersion zone are defined on that guide), while the other fiber is not leaky [0081].
It would have been obvious to one of ordinary skill in the art before the effective filing date to use two parallel optical fibers, with one containing the dispersion zones, as taught by Imam, as this increases the accuracy in identifying the location of the distal tip of the probe, as recognized by Imam [0081].
Regarding Claim 37, the combination of references teaches the invention substantially as claimed. Sauer further teaches wherein said multiple information data related to the internal state of the body of the patient are obtained by at least one scan [0021] (one of ordinary skill would recognize obtaining image data occurs using at least one scan).
Regarding Claim 38, the combination of references teaches the invention substantially as claimed. Sauer further teaches wherein said viewer is arranged along an operator body portion of a patient body visual axis [0021]+[0023].
Regarding Claim 39, the combination of references teaches the invention substantially as claimed. Sauer further teaches wherein said viewer is a facial viewer wearable by the operator (Fig. 1) [0021].
Regarding Claim 40, the combination of references teaches the invention substantially a claimed. Sauer further teaches an outer surface detecting means of the outer surface of the body of the patient connected with the control unit (tracking camera detects body pose (i.e. outer surface of the patient body)) [0035].
Regarding Claim 43, the combination of references teaches the invention substantially as claimed. Sauer fails to explicitly teach said viewer comprises a gyroscope, a compass, and an inertial measurement unit.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to include a gyroscope, as taught by Hannaford, because this allows the system to collect performance data on the physician to make sure they are at full mental/physical capacity, thereby increasing the safety of the patient, as recognized by Hannaford (Col 10, lines 15-21).
Regarding Claim 44, the combination of references teaches the invention substantially as claimed. Sauer further teaches wherein said viewer further comprises a depth sensor (Fig. 1, 12) (stereoscopic cameras) [0023] configured to record a reconstructed volume of the patient [0023] (stereo view of the patient is a reconstructed volume).

Regarding Claim 48, Sauer teaches a navigation, tracking and guiding method for positioning of operatory instruments within the body of a patient (Abstract), the method comprising the steps of: 
providing a viewer (Fig. 1, 10) configured for an operator to see at least an internal portion of the body of the patient through said viewer (Fig. 5, 58) [0035] ([0003] specifies the imaging modality is of an internal portion of the body), 
providing spatial position detecting means (Fig. 1, 11) for determination of spatial position of said viewer [0023]+[0026]; 
providing a control unit (Fig. 4, 42) [0039] to perform the steps of: 
receiving multiple information data related to the internal state of the body of the patient (“diagnostic information as provided by an MRI or other imaging modality”) [0023], 
processing said multiple information data based on the spatial position of the viewer [0030]+[0035] (the image is generated by the registration (i.e. the relative position) of the viewer relative to the MR system/patient body); and 
projecting on said viewer an image of the internal state of said at least an internal portion of the body of the patient (Fig. 5, 58) [0035] as a function of the performed intervention [0035] (the portion of the body which is imaged and surgery is performed on is necessarily a function of the performed intervention, therefore system displaying the target [0031] is dependent on the performed function), 

providing a probe associated to an operatory instrument and insertable within the internal portion of the body of the patient [0022]+[0027], and 
projecting on said viewer the image of said probe (Fig. 5, 58) based on the identified spatial arrangement, by the control unit [0035].
Sauer fails to explicitly teach that the image is projected onto the viewer. 
Hannaford teaches a head mounted device for use during surgeries (Abstract). This system projects operative images onto the lens of the head mounted device (Col 4, lines 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the method of displaying images of Sauer to project the images, as taught by Hannaford, as the substitution for one known display method with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of projecting the images in the HMD are reasonably predictable.
While Sauer teaches tracking and displaying a probe on the image [0035], Sauer fails to explicitly said probe comprising i) at least one optical guide having dispersion zones of a luminous flux generated inside said optical guide and ii) dispersion detecting means of dispersion of said luminous flux in order to identify a spatial arrangement of the probe when inserted within the body of the patient.
Imam teaches a method for tracking an instrument in the body (Abstract). This system contains at least one optical guide (Fig. 10a+10b) having dispersion zones (Fig. 10a+10b, 722a-c) of a luminous flux generated inside said optical guide [0100]. This system further contains a dispersion detecting means of dispersion of said luminous flux [0072] in order to identify a spatial arrangement of the probe when it is inserted into the body [0099] (the light is used to determine the position of the catheter, so if a detector is used the detector will also determine the spatial arrangement of the probe).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to track the probe using an optical guide with dispersion zones, as taught by Imam, as this allows for the positioning of catheters without the need for x-rays, thereby reducing the radiation applied to the patient and increasing the safety of the procedure, as recognized by Imam [0006].

Regarding Claim 50, the combination of references teaches the invention substantially a claimed. Sauer further teaches an outer surface detecting means of the outer surface of the body of the patient connected with the control unit (tracking camera detects body pose (i.e. outer surface of the patient body)) [0035].
Regarding Claims 56, the combination of references teaches the invention substantially as claimed. Sauer further teaches wherein the method is a computer-operated method [0039].
Regarding Claims 57, the combination of references teaches the invention substantially as claimed. Sauer further teaches a non-transitory computer-readable medium performing at least the steps of the method of claim 56 when run on a computer [0039].

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Sauer in view of Hannaford and Imam as applied to claim 30 above, and further in view of Sadot et al. (U.S PGPub 2005/0180470 A1).
Regarding Claim 35, the combination of references teaches the invention substantially as claimed. The combination of Sauer and Hannaford fails to explicitly teach wherein said at least one optical guide is connected to a light source, and has a reflecting wall arranged at one free terminal end.
Imam further teaches wherein said at least one optical guide is connected to a light source (Fig. 1, 113) [0072], and has a reflecting wall arranged at one free terminal end (Fig. 10b, 750) [0101]. The light source could be a laser source [0072]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to track the probe using an optical guide with dispersion zones, as taught by Imam, as this allows for the positioning of catheters without the need for x-rays, thereby reducing the radiation applied to the patient and increasing the safety of the procedure, as recognized by Imam [0006].

Sadot, reasonably pertinent to a problem faced by the inventor regarding light source control, teaches a system for controlling the output frequency of a laser (Abstract). This system has a directional coupler (Fig. 1, 26) connected to an optical fiber, which measures the laser output, and an oscilloscope (Fig. 1,32) [0070].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a directional coupler and oscilloscope between the laser source and reflective wall, as taught by Sadot, as this provides for a more accurate measure of the output spectrum of the laser [0006], thereby allowing for a more accurate and automatic tuning of the laser cavity, as recognized by Sadot [0032].

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Sauer in view of Hannaford and Imam as applied to claim 30 above, and further in view of Wendt et al. (U.S PGPub 2002/0082498 A1).
Regarding Claim 36, the combination of references teaches the invention substantially as claimed. The combination is silent regarding a video conversion assembly connected to the control unit.
Wendt teaches a HMD for medical use (Abstract). This system converts a live video to a digital video using a computing assembly [0066].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to include a video conversion assembly connected to a control unit, as taught by Wendt, as this allows the system to generate composite images, thereby improving the surgeons ability to focus on the procedure by reducing his need to look at a monitor, as recognized by Wendt [0018].

Claims 41 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Sauer in view of Hannaford and Imam as applied to claim 40 and 50, respectively, above, and further in view of Ahmed et al. (U.S Patent 7,493,153 B2).
Regarding Claim 41, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein said outer surface detecting means of the outer surface of the body of the patient comprises at least three detectable first physical markers suitable to be arranged on the outer surface of the internal portion of the body of the patient, said control unit being configured to align a first internal state of virtual markers of the image projected on the viewer with said first physical markers.
Ahmed teaches a method for guiding medical interventions (Abstract). This system places at least three physical markers on the outer surface of the internal portion of the body of the patient (skin is considered an outer surface of an internal portion) (Col 5, lines 63-67). The control unit aligns a first internal state of the image projected on the view with the physical markers (Col 6, lines 2-10) (Col 6, lines 11-19 shows how the internal state is correctly aligned with the body based on the marker registration, which suggests the virtual markers are aligned with the physical markers).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to align markers with the virtual image, as taught by Ahmed, as this allows accurately aligns preoperative information to the actually location of the tool, increasing the accuracy and usability of the information provided to the surgeon, as recognized by Ahmed (Col 1, lines 31-38).
Regarding Claim 51, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein said step of providing outer surface detecting means comprises: 
providing at least three detectable first physical markers suitable to be arranged on the outer surface of the body portion of the patient; 
detecting the dynamic positioning of the first physical markers to send multiple information data to the control unit; and 

Ahmed teaches a method for guiding medical interventions (Abstract). This system places at least three physical markers on the outer surface of the internal portion of the body of the patient (skin is considered an outer surface of an internal portion) (Col 5, lines 63-67). The system detects detecting the dynamic positioning of the first physical markers to send multiple information data to the control unit (Col 4, lines 4-13) (maintaining the system in register indicates that markers would always be aligned as the system registration is maintained even with movement). The control unit aligns a first internal state of the image projected on the view with the physical markers (Col 6, lines 2-10) (Col 6, lines 11-19 shows how the internal state is correctly aligned with the body based on the marker registration, which suggests the virtual markers are aligned with the physical markers).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to align markers with the virtual image, as taught by Ahmed, as this allows accurately aligns preoperative information to the actually location of the tool, increasing the accuracy and usability of the information provided to the surgeon, as recognized by Ahmed (Col 1, lines 31-38).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Sauer in view of Hannaford and Imam as applied to claim 40 above, and further in view of Vlegele et al. (U.S PGPub US 2006/0089626 A1)
Regarding Claim 42, the combination of references teaches the invention substantially as claimed. The combination is silent regarding wherein said outer surface detecting means of the outer surface of the body of the patient comprises at least one of: an ultrasound transducer, an inertial measurement unit and a measuring encoder, in order to determine vital parameters of the patient in real time.
Vlegele teaches a system for image guided surgery (Abstract). This system uses an ultrasound transducer to track the respiratory rate (i.e. a vital parameter) [0093].
.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Sauer in view of Hannaford and Imam as applied to claim 40 above, and further in view of Soler et al. (U.S PGPub US 2011/0069159 A1).
Regarding Claim 45, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach a second physical marker disposed on the probe and suitable to be disposed, in use, outside the body of the patient, wherein the outer surface detecting means of the outer surface of the body of the patient is configured to further detect the physical position of the second marker.
Soler teaches a system for guiding a medical instrument (Abstract). This system has a physical marker attached to the instrument which is left outside of the body (Fig. 1, 8) [0041].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to include a physical marker outside of the body, as taught by Soler, because this reduces the computational complexity for registration, as recognized by Soler [0041]. One of ordinary skill would recognize that, as the outer surface detection means tracks markers on the probe, it would also track the second marker.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Sauer in view of Hannaford and Imam as applied to claim 40 above, and further in view of Mittlestadt et al. (U.S Patent 6,033,415).
Regarding Claim 46, the combination of references teaches the invention substantially as claimed. The combination is silent regarding an anthropomorphic robot arm with five degrees of freedom, configured to provide Cartesian coordinates X, Y, Z of the probe with respect to a reference system predetermined by the system.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to include a robotic arm to track the position of the medical probe, as taught by Middlestadt, as this allows for more accurate registration with the need for implantable marking pins, reducing the amount of implants needed for the surgery, as recognized by Middlestadt (Col 2, lines 24-34).

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Sauer in view of Hannaford and Imam as applied to claim 30 above, and further in view of Hauck et al. (U.S PGPub 2014/0121660 A1).
Regarding Claim 47, the combination of references teaches the invention substantially as claimed. The combination further teaches further comprising a compactness sensor of the internal tissues of the patient.
Hauck teaches elasticity (i.e. compactness) sensor for surgical procedures (Abstract). This sensor determines the compliance of internal tissue in order to determine whether the tissue should undergo surgery [0013].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to include a compactness sensor, as taught by Hauck, because this better allows the system to determine how much energy to apply to treat the tissues, thereby increasing the effectiveness of the procedure, as recognized by Hauck [0011]-[0012].

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Sauer in view of Hannaford, Imam, and Ahmed as applied to claim 51 above, and further in view of Soler et al.
Regarding Claim 52, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein said step of providing outer surface detecting means comprises arranging a second physical marker disposed on the probe and suitable to be disposed, in use, outside the body of the patient, and further detecting the physical position of the second marker using the outer surface detecting means of the outer surface of the body of the patient.
Soler teaches a system for guiding a medical instrument (Abstract). This system has a physical marker attached to the instrument which is left outside of the body (Fig. 1, 8) [0041].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to include a physical marker outside of the body, as taught by Soler, because this reduces the computational complexity for registration, as recognized by Soler [0041]. One of ordinary skill would recognize that, as the outer surface detection means tracks markers on the probe, it would also track the second marker.

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Sauer in view of Hannaford and Imam as applied to claim 48 above, and further in view of Guo et al. (U.S PGPub 2016/0364878 A1).
Regarding Claim 53, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach said step of processing said multiple information data on the basis of said spatial position of said viewer comprises processing through segmentation of organs and pathologies; 
a 3D representation is performed with pathology segmented and separated from the rest of the volume as a function of the performed segmentation; and 
said step of projecting on said viewer an image of the internal state of the at least one internal portion of the body of the patient as a function of the performed processing is performed by projecting a joint visualization of said organs and pathologies.
Guo teaches a system for segmenting data (Abstract). This system segments organs and pathologies [0004], generates a 3D image with the pathology segmented and separated from the rest of 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to segment pathologies and then display the segmented pathology with the rest of the organ, as taught by Guo, as this allows for real time analysis of regions of interests while importing prior analysis, thereby increasing the effectiveness of the analysis, as recognized by Guo [0003].

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Sauer in view of Hannaford and Imam as applied to claim 48 above, and further in view of Guo et al. (U.S PGPub 2016/0364878 A1) and Keidar (U.S PGPub 2004/0078036 A1).
Regarding Claim 54, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach said step of processing said multiple information data on the basis of said spatial position of said viewer comprises processing through segmentation of organs and post-treatment necrosis; 
a 3D representation is performed with a pathology segmented and separated from the rest of the volume as a function of the performed segmentation; 
said step of projecting on said viewer an image of the internal state of the at least one internal portion of the body of the patient as a function of the performed processing is performed by projecting a joint visualization of the pathology and the necrosis.
Guo teaches a system for segmenting data (Abstract). This system segments organs and pathologies [0004], generates a 3D image with the pathology segmented and separated from the rest of the volume as a function of the segmentation [0007] (suspicious area separate from background image), and the volume can be 3d [0006]. The system can then display the segmented area (i.e. pathology) [0036] on the image with a real time image (e.g. of the organs not of interest) to a AR headset [0020]+[0053].

While the suspicious areas of interest, and real time image, could include a necrosis, Guo fails to explicitly teach segmenting organs and post-treatment necrosis, or displaying the pathology and necrosis.
Keidar teaches a system for cardiac ablation (Abstract). This system determines a level of ablation at a treatment site, and displays a color coded indication of the amount of ablation at a prescribed area (segments the area from the image) [0133].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to segment out a necrosis area, as taught by Keidar, as this improves the accuracy of the imaging and treatment of the heart, as recognized by Keidar [0015]. One of ordinary skill would recognize that, as the treatment location is displayed in real time [0020], it would be displayed on an image with the pathology (i.e. area that is being treated).

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Sauer in view of Hannaford and Imam as applied to claim 48 above, and further in view of Dalton (U.S PGPub 2004/0047044 A1).
Regarding Claim 55, the combination of references teaches the invention substantially as claimed. Sauer further teaches wherein said viewer further comprises a depth sensor (Fig. 1, 12) (stereoscopic cameras) [0023] configured to record a reconstructed volume of the patient [0023] (stereo view of the patient is a reconstructed volume).
The combination is silent regarding thereby allowing the operator to explore organs and pathologies within the body of the patient while looking at the same patient.
Dalton teaches an augmented reality system (Abstract). This system contains a depth sensor which allows the user to explore the images of the interior [0045].
It soul have been obvious one of ordinary skill in the art to modify the combination of references to allow the user to explore the interior, as taught by Dalton, as this allows the user to obtain more .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 30-34, 38, and 48 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5 and 7 of copending Application No. 16/220,809 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 30 is directed to identical subject matter as claim 1 of the reference application.
Claim 31 is directed to identical subject matter as claim 2 of the reference application.
Claim 32 is directed to identical subject matter as claim 3 of the reference application.
Claim 33 is directed to identical subject matter as claim 4 of the reference application.
Claim 34 is directed to identical subject matter as claim 5 of the reference application.
Claim 38 is directed to identical subject matter as claim 7 of the reference application.
Claim 48 is directed to identical subject matter as claim 8 of the reference application.

Claims 30-34, 38, and 48 directed to the same invention as that of claims 1-5 and 7 of commonly assigned 16/220,809. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 35 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/220,809 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially identical. Claim 35 recites “a laser source” while claim 6 recites “a light source”. However, as detailed above in the section on 35 USC 112(b), the “laser source” is being interpreted as a light source. Therefore, the claimed subject matter is substantially a similar.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 37, 39, 44, 49, and 56-57 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/220,809 in view of Sauer.
Regarding Claims 37 and 49 the reference application teaches the invention as claimed. The reference application fails to teach said multiple information data related to the internal state of the body of the patient are obtained by at least one scan [0021]. 
Sauer further teaches wherein said multiple information data related to the internal state of the body of the patient are obtained by at least one scan [0021] (one of ordinary skill would recognize obtaining image data occurs using at least one scan).
It would have been obvious to one of ordinary skill in the art to obtain the information by at least one scan as the substitution for one known number of scans with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of obtaining data with at least one scan are reasonably predictable.

Sauer further teaches wherein said viewer is a facial viewer wearable by the operator (Fig. 1) [0021].
It would have been obvious to substitute the viewer of the reference application to be a facial view as the substitution for one known number of scans with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of the viewer being wearable by the operator are reasonably predictable.
Regarding Claim 44, the reference application teaches the invention as claimed. The reference application fails to teach
 Sauer further teaches wherein said viewer further comprises a depth sensor (Fig. 1, 12) (stereoscopic cameras) [0023] configured to record a reconstructed volume of the patient [0023] (stereo view of the patient is a reconstructed volume).
It would have been obvious to one of ordinary skill in the art to substitute the claimed viewer with a viewer with a depth sense as the substitution for one known number of scans with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of obtaining data with at least one scan are reasonably predictable.
Regarding Claims 56, the reference application teaches the invention substantially as claimed. The reference application is silent regarding wherein the method is a computer-operated method 
Sauer further teaches wherein the method is a computer-operated method [0039].
It would have been obvious to one of ordinary skill in the art to substitute the method of performing the method to be a computer operated method as the substitution for one way of performing the method with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of obtaining data with at least one scan are reasonably predictable.

Sauer further teaches a non-transitory computer-readable medium performing at least the steps of the method of claim 56 when run on a computer [0039].
It would have been obvious to one of ordinary skill in the art to substitute the method of performing the method to be a computer operated method as the substitution for one way of performing the method with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of obtaining data with at least one scan are reasonably predictable.
This is a provisional nonstatutory double patenting rejection.

Claim 36 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/220,809 in view of Wendt et al. (U.S PGPub 2002/0082498 A1).
Regarding Claim 36, the reference application teaches the invention substantially as claimed. The reference application is silent regarding a video conversion assembly connected to the control unit.
Wendt teaches a HMD for medical use (Abstract). This system converts a live video to a digital video using a computing assembly [0066].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to include a video conversion assembly connected to a control unit, as taught by Wendt, as this allows the system to generate composite images, thereby improving the surgeons ability to focus on the procedure by reducing his need to look at a monitor, as recognized by Wendt [0018].
This is a provisional nonstatutory double patenting rejection.

Claim 43 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/220,809 in view of Hannaford.
Regarding Claim 43, the reference application teaches the invention as claimed. The reference application fails to explicitly teach said viewer comprises a gyroscope, a compass, and an inertial measurement unit.
Hannaford further teaches that the viewer contains a gyroscope (Col 10, line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to include a gyroscope, as taught by Hannaford, because this allows the system to collect performance data on the physician to make sure they are at full mental/physical capacity, thereby increasing the safety of the patient, as recognized by Hannaford (Col 10, lines 15-21).
This is a provisional nonstatutory double patenting rejection.

Claim 46 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/220,809 in view of Mittlestadt et al. (U.S Patent 6,033,415).
Regarding Claim 46, the reference application teaches the invention substantially as claimed. The combination is silent regarding an anthropomorphic robot arm with five degrees of freedom, configured to provide Cartesian coordinates X, Y, Z of the probe with respect to a reference system predetermined by the system.
Mittlestadt teaches a system for image registration (Abstract). This system uses an anthropomorphic robotic arm (Fig. 3, 100) with 5 degrees of freedom to track the position of a medical probe (Col 11, lines 13-33). This system gives the location of the probe in the robotic coordinate system (i.e. a references system predetermined by the system) (Col 11, lines 34-45). This system uniquely gives the coordinates of the position in space (Col 11, lines 35-36) (one of ordinary skill would immediately envisage the “positional coordinates” as Cartesian coordinates of (X, Y, Z) as the coordinates are the position of the medical probe in 3D space).
.
This is a provisional nonstatutory double patenting rejection.

Claim 47 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/220,809 in view of Hauck et al. (U.S PGPub 2014/0121660 A1).
Regarding Claim 47, the reference application teaches the invention substantially as claimed. The reference application fails to teach a compactness sensor of the internal tissues of the patient.
Hauck teaches elasticity (i.e. compactness) sensor for surgical procedures (Abstract). This sensor determines the compliance of internal tissue in order to determine whether the tissue should undergo surgery [0013].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to include a compactness sensor, as taught by Hauck, because this better allows the system to determine how much energy to apply to treat the tissues, thereby increasing the effectiveness of the procedure, as recognized by Hauck [0011]-[0012].
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Benishti et al. (U.S PGPub 2017/0178375 A1), which teaches a wearable augmented reality system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793